Citation Nr: 1143344	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to a compensable evaluation for fibrocystic breast disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty between March 1990 and March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Thereafter, the case was certified to the Board by the Columbia, South Carolina RO.

The Veteran was scheduled for a Decision Review Officer Hearing in October 2006.  In September 2006, she canceled her hearing.  Hence, her hearing request is considered withdrawn.  

In September 2010, the Board remanded the listed issue for additional development.  In September 2011, the case was returned to the Board by the RO in Louisville, Kentucky.  


FINDING OF FACT

The Veteran has intermittent findings of fibrocystic breast changes with pain and tenderness.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent evaluation, and no more, for fibrocystic breast disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.116, 4.118, Diagnostic Codes 7628, 7819 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in March 2005, June 2009, October 2010, and April 2011, the Veteran has been notified of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  She was provided notice of applicable rating criteria and of how disability ratings and effective dates are determined.  The claim was most recently readjudicated in the July 2011 supplemental statement of the case.  

VA has also fulfilled its duty to assist the Veteran.  In making this determination, the Board acknowledges the representative's October 2011 statement that "[i]t also appears that there are VA treatment records not in the file."  On review, the claims file contains extensive VA medical records through approximately July 2011.  The representative made only a vague reference to missing records and has not identified any relevant records with specificity.  Under the circumstances, the Board finds no basis for additional remand.  

Information in the claims file indicates that the Veteran applied for, but was denied, disability benefits from the Social Security Administration.  These records were not requested.  VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Review of medical records documents the Veteran's contention that she could not work due to arthritis, diabetes, and hip pain.  There is no indication that she was claiming entitlement to Social Security disability due to fibrocystic breast disease, and she has not asserted or otherwise suggested that these records are relevant.  Thus, a remand to obtain such records would serve no useful purpose and is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran was provided VA examinations in August 2005, July 2009, and April 2011 with addendum in May 2011.  In October 2011, the representative argued that cystic breasts are well known to have flare-ups and that an examination should be conducted during an acute period.  The April 2011 examiner addressed the possible differences in symptoms at different times during the hormonal cycle and the record contains numerous outpatient records addressing the severity of the Veteran's disability at different times during the appeal period.  On review, the Board finds the evidence adequate for rating purposes and declines to remand for additional examination.  

In sum, there is no error or issue that precludes the Board from addressing the merits of this appeal.  See 38 C.F.R. § 3.159(c).  

Factual Background

The Veteran was seen in the VA gynecology clinic in October 2004.  Examination of the breasts revealed no masses, but there were marked bilateral fibrocystic changes.  The impression was marked fibrocystic breast disease.  

In February 2005, the Veteran was seen in the emergency room complaining of exudate from the left breast.  Brown fluid was expressed from the breast.  The diagnosis was possible mastitis.  She was treated with antibiotics.

On VA examination in August 2005, the Veteran reported that drainage was not spontaneous but had to be expressed from the breast.  She stated that the discharge had been worsening.  A mammogram in April 2005 was reported within normal limits.  She denied pain except when she laid down or when she tried to carry anything close to her body.  She had a lump removed from the right breast several years ago and it was benign.  She denied residuals.  Objectively, there were bilateral fibrocystic changes and clear fluid was expressed from each breast.  The assessments were: (1) galactorrhea of uncertain etiology; and (2) fibrocystic breast disease, no change in ability to perform activities of daily living or in work situations.  

The Veteran was seen in the VA gynecological clinic on October 7, 2005.  She reported several days of bilateral galactorrhea.  The fluid was yellow, clear, or brownish/yellow, but not bloody.  These episodes occurred intermittently.  Examination of the breasts showed severe fibrocystic changes bilaterally.  The impressions were: (1) galactorrhea, probably due to severe fibrocystic breast disease; and (2) severe fibrocystic breast disease.  A gynecology note dated October 27, 2005 indicates there were still marked fibrocystic nodular changes bilaterally, but not as prominent as three months ago.  The impression was fibrocystic nodular breast disease.  

A VA medical record dated in April 2007 indicates that there were fibrous areas in the breasts with no discrete mass or lesion.

A VA primary care note dated in February 2009 shows that on breast examination, there was no discrete mass or lesion, but a significant area of fibrous tissue was palpated.  

In a March 2009 statement, the Veteran indicated that she was having a lot of problems related to her breast disease.  In a July 2009 statement, she reported a history of brown discharge for years, but she denied draining pus.  

On VA examination in July 2009, the Veteran reported she had a biopsy in 1999, which was benign.  All mammograms have also been benign.  She reported having clear discharge but no milky discharge, blood, or brown discharge from her breasts.  She reported occasional pain.  On physical examination, the breasts were relatively benign.  There was some thickening and lumpiness in the right breast towards the axillary tail and lesser so in the left breast in a similar location.  The impression was fibrocystic breast changes.  

The Veteran presented for a routine gynecology examination in June 2010.  A breast examination showed no masses, but generally there was a ropey fibrocystic feeling.  No tenderness was noted at this time.  

The Veteran most recently underwent a VA examination in April 2011.  She reported continued nipple discharge and generalized breast pain.  Examination of the breasts showed no masses, tenderness, axillary nodes, or nipple discharge.  A May 2010 mammogram was noted to be benign with no evidence of malignancy.  The diagnosis was fibrocystic breast disease per history, status post right breast excisional biopsy.  The examiner further stated:

There is no current evidence of fibrocystic breast disease on current breast examination or most recent diagnostic breast imaging.  Despite these negative findings on current examination, the [V]eteran's report of persistent breast pain and tenderness do suggest that there may be an increased liklihood (sic) of detecting abnormal breast tissue on physical examination at different times of the hormonal cycle.  Prior records of GYN/Breast examinations since 2005, suggests the presence of fibrocystic breast disease (see records review).  The report of nipple discharge, however, is not a symptom usually indicative of fibrocystic breast disease.  

In a May 2011 addendum, the examiner addressed industrial impairment and stated as follows:

Per this examiner's assessment her breast condition, the [V]eteran's report of persistent breast pain and tenderness do suggest that there may be an increased liklihood (sic) of detecting abnormal breast tissue on physical examination at different times of the hormonal cycle.  This, in essence, implies that she may indeed become symptomatic with breast pain and heaviness at sporadic intervals.  Despite this, this condition would not render her incapable of performing any work duties whether physical or sedentary.  There would/should be no industrial impairment due to this condition.   

Analysis

In January 1995, the RO granted entitlement to service connection for fibrocystic breast disease and assigned a noncompensable evaluation effective March 12, 1994.  In February 2005, the Veteran submitted a claim for increase.  In September 2005, the RO continued the noncompensable evaluation.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

The Veteran essentially contends that the currently assigned evaluation does not adequately reflect the severity of her disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. 

Fibrocystic breast disease is not specifically listed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Benign neoplasms of the gynecological system or breast are rated according to impairment in function of the urinary or gynecological systems, or skin.  38 C.F.R. § 4.116, Diagnostic Code 7628.  On review, there is no impairment of either the urinary or gynecological system attributed to the Veteran's fibrocystic breast disease.  

Under that portion of the rating schedule addressing the skin, benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805) or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819.  The Board observes that the criteria for rating scars were revised effective October 23, 2008 and that a Veteran who was rated under Diagnostic Codes 7800-7805 before October 23, 2008 can request review under the new regulations.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2011).  The Veteran's claim for increase was filed prior to October 23, 2008 and under the circumstances of this case, the revised regulations are not for application.  

The Veteran's fibrocystic breast disease is not manifested by any disfigurement of the head, face, or neck and Diagnostic Code 7800 is not for application.  

Evaluations for scars located on places other than the head, face or neck implicate several diagnostic codes.  Deep scars or those that cause limited motion and cover an area exceeding 6 square inches warrant a 10 percent evaluation.  Higher evaluations are warranted for scarring covering areas greater than 6 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Superficial scars that do not cause limited motion and cover an area or areas of 144 square inches or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Unstable superficial scars warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Superficial scars which are painful on examination warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

In considering the appropriate evaluation, the Board acknowledges the evidence of record indicating that the Veteran's fibrocystic breast disease would not cause industrial impairment.  Resolving reasonable doubt in the Veteran's favor, however, the Board finds that the disability picture more nearly approximates a 10 percent evaluation under Diagnostic Code 7804.  In making this determination, the Board observes that objective findings may vary due to the hormonal cycle; however, the overall evidence shows subjective complaints of pain and tenderness, as well as intermittent findings of fibrocystic breast changes.  As discussed above, the Veteran was seen on various occasions with complaints related to breast disease and the fibrocystic changes have been described on occasion as "severe" and "marked".  

A 10 percent rating is the maximum schedular rating available under Diagnostic Code 7804 and the Board finds no basis for assigning an evaluation greater than 10 percent under any applicable diagnostic code.  Staged ratings are not warranted.  Hart.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, as her disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.   

The evidence of record does not suggest the Veteran is unemployable due to service-connected disability and the Board finds no basis for inferring a claim of entitlement to a total disability evaluation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a 10 percent evaluation for fibrocystic breast disease, and no more, is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


